Citation Nr: 0613085	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the lower extremities as a residual 
of VA surgery performed in February 2001.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
retroperitoneal hematoma and pulmonary emboli as a residual 
of VA surgery performed in February 2001.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active duty from June 1946 to October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That decision denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the disabilities claimed as the result of surgery performed 
by VA in February 2001.  

In May 2005, a hearing was held before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
of record.


FINDINGS OF FACT

1.  After the veteran was sent home following cardiac 
catheterization at a VA Medical Center (VAMC) on February 22, 
2001, he experienced a retroperitoneal bleed and was 
readmitted; while hospitalized he developed pulmonary emboli 
and prior to his release from the VAMC in April 2001, it was 
reported that comorbidities and complications included 
peripheral neuropathy.

2.  A January 2006 VA medical opinion indicates that the 
veteran's post-surgical complications are the "direct result 
of the VA failure to exercise reasonable care."


CONCLUSIONS OF LAW

1.  The criteria for an award of compensation for peripheral 
neuropathy of the lower extremities resulting from VA medical 
treatment are met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2005). 

2.  The criteria for an award of compensation for 
retroperitoneal hematoma and pulmonary emboli resulting from 
VA medical treatment are met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claims for compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  This is so because 
the Board is taking action favorable to the veteran by 
granting entitlement to compensation; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West 2002).  Here, the appellant filed his 
claim after October 1997; therefore, the regulations 
effective on October 1, 1997, apply in this case.  Under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected. 

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  

Thus, a claimed disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's own willful misconduct; and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination; and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  

The veteran claims that he incurred post-operative surgical 
complications resulting from a cardiac catheterization 
performed at a VAMC on February 22, 2001.  He claims that the 
resulting complications include peripheral neuropathy of the 
lower extremities and shortness of breath resulting from a 
retroperitoneal hematoma with pulmonary emboli.  
Specifically, he has asserted in written statements and sworn 
hearing testimony that he was permitted to sit up too early 
after the cardiac catheterization and that he was also 
discharged prematurely after this procedure.

The evidence of record reveals that after the veteran 
underwent cardiac catheterization at a VAMC on February 22, 
2001, he developed a hematoma of the right groin and required 
re-admission to the VAMC for inpatient treatment.  He 
experienced a retroperitoneal bleed and developed pulmonary 
emboli.  Prior to his release from the VAMC in April 2001, it 
was reported that comorbidities and complications included 
peripheral neuropathy.

In October 2001, VA Compensation and Pension examinations of 
the veteran were conducted.  Neurology examination revealed a 
diagnosis of sensorimotor peripheral neuropathy.  Subsequent 
VA medical records related the veteran's symptoms of 
neuropathy of the lower extremities to diabetes mellitus.  
However, the most recent VA examination dated June 2004, 
indicates that there is no confirmed diagnosis of diabetes 
mellitus of record.  However, this examination report 
indicates no definite evidence of peripheral neuropathy at 
that time.  

An August 2002 private medical opinion states that the 
veteran's symptoms in his lower extremities was not diabetic 
neuropathy and that it could possibly be secondary to the 
February 2001 cardiac catheterization.

In October 2001, a VA respiratory examination of the veteran 
was conducted.  The examining physician specifically noted 
that the veteran's symptoms of shortness of breath, fatigue, 
and weakness could be due to the residuals of the 
retroperitoneal hematoma and pulmonary emboli which were 
residuals of the VA surgery.  Subsequent VA medical treatment 
records indicate a diagnosis of emphysema.  However, this 
examination report does indicate that at least some portion 
of the veteran's respiratory disability is a residual of the 
retroperitoneal hematoma and pulmonary emboli resulting from 
the February 2001 VA surgery.  

In August 2005, the Board requested an expert medical opinion 
related to the causation of the veteran's claimed 
disabilities from the Veterans Health Administration.  In 
January 2006, the requested opinion was rendered by a VA 
physician who stated that the veteran's functional capacity 
had decreased since the February 2001 surgery and that the 
veteran's post-surgical complications are the "direct result 
of the VA failure to exercise reasonable care."

The evidence supports a grant of the benefits claimed.  The 
evidence of record reveals that the veteran has, or had 
during the pendency of the claim and appeal, peripheral 
neuropathy of the lower extremities and respiratory symptoms 
resulting from retroperitoneal hematoma and pulmonary emboli.  
The recent VA medical opinion was that these complications 
were the "direct result of the VA failure to exercise 
reasonable care" in the post operative handling and release 
of the veteran.  Accordingly, compensation under 38 U.S.C.A. 
§ 1151 for peripheral neuropathy of the lower extremities, 
and retroperitoneal hematoma and pulmonary emboli, as 
residuals of VA surgery performed in February 2001, is 
granted.
.

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the lower extremities, as a residual 
of VA surgery performed in February 2001, is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
retroperitoneal hematoma and pulmonary emboli, as a residual 
of VA surgery performed in February 2001, is granted.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


